DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soleri et al (US 2019/0032618).
Regarding claim 1, Soleri discloses a system for supplying a gaseous fuel (Title and Abstract), comprising: a low temperature tank 160 that is designed as a low temperature liquid gas tank for receiving fuel in its liquid aggregate state achieved by cooling (¶ [0018], a cryogenic tank 160 is included); and a rail 220 230 that is fluidically connected to at least one injector device for discharging the gaseous fuel into a fuel space (Fig. 2, shown), wherein a pressure store 140 that is configured to receive the gaseous fuel and that is fluidically connectable to both the low temperature tank 160 and the rail to buffer fuel coming from the low temperature tank and to supply it to the rail (Fig. 2, and ¶ [0025], the pressure apparatus 140 maintains buffer and pressure bias between rail and tank 160).

Claim(s) 1-3, 6-8, 10-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foege et al (US 2016/0273491).
Regarding claim 1, Foege discloses a system for supplying a gaseous fuel (Title and Abstract), comprising: a low temperature tank 16 (Fig. 1, ¶ [0002], the tender car has a tank able to maintain cooled LNG) that is designed as a low temperature liquid gas tank for receiving fuel in its liquid aggregate state achieved by cooling (¶ [002]); and a rail 68 78 that is fluidically connected to at least one injector device for discharging the gaseous fuel into a fuel space (Fig. 1, lines 68 and 76 feed fuel to an injection engine 18 which would require a fuel rail or the lines themselves would constitute a fuel rail), wherein a pressure store 42 that is configured to receive the gaseous fuel and that is fluidically connectable to both the low temperature tank 16  and the rail to buffer fuel coming from the low temperature tank and to supply it to the rail (¶ [0020], the device 42 is a pressure accumulator).
Regarding claim 2, Foege discloses the system in accordance with claim 1, further comprising a further fluid line 26 that fluidically connects the low temperature tank and the rail to one another while bypassing the pressure store to lead the gaseous fuel to the rail (Fig. 1, shown tank 16 has a second line bypass the first).
Regarding claim 3, Foege discloses the system in accordance with claim 2, wherein the further fluid line is connected to a pump 54, that is configured to convey the fuel in a liquid aggregate state from the low temperature tank and to allow it to change into a gaseous aggregate state in so doing (Fig. 1 and ¶ [0022], the line 26 passes through a pump 54 into a vaporizer 56).
Regarding claim 6, Foege discloses the system in accordance with claim 2, further having a valve that is configured to lead the gaseous fuel coming from the low temperature tank to the pressure store or to lead it to the rail by means of the further fluid line while bypassing the pressure store (Fig. 1, shown multiple lines allow fluid leaving the further fluid line 26 can reach the pressure accumulator due to valves 46 48).
Regarding claim 7, Foege discloses the system in accordance with claim 1, further comprising a boil-off valve in fluid communication with the low temperature tank for discharging the gaseous fuel from the low temperature tank (Fig. 1 and ¶ [0040], the valves included in the first line 22 are for boil-off gas).
Regarding claim 8, Foege discloses the system in accordance with claim 7, wherein a compressor 34 36 is arranged downstream of the boil-off valve to increase pressure of the gaseous fuel discharged via the boil-off valve, with an upper pressure side of the compressor being fluidically connected to the pressure store to supply the gaseous fuel increased in pressure to the pressure store (Fig. 1, shown).
Regarding claim 10, Foege discloses the system in accordance with claim 8, wherein the rail is fluidically connectable to a suction side of the compressor to supply gaseous fuel not required in the rail to the pressure store (Fig. 1, the pressure store 42 is shown).
Regarding claim 12, Foege discloses the system in accordance with claim 1, further comprising a pressure store discharge valve for a selective discharge of gaseous fuel in the pressure store to the rail (Fig. 1, a valve 64 can selectively allow gaseous fuel to discharge to the rail).
Regarding claim 13, Foege discloses the system in accordance claim 4, further comprising a gas adjustment unit 66 arranged upstream of the rail to set a pressure level of fuel coming from the low temperature tank and transitioned into the gaseous aggregate state that flows into the rail, with a gas pressure adjustment unit being respectively separately connected to the pressure store and the low temperature tank (Fig. 1, a separately connected regulator 66 upstream from the rail control gas transitioned into a gaseous state).
Regarding claim 17, Foege discloses a vehicle having a fuel injection system in accordance with claim 1 (Fig. 1 shows a vehicle and ¶ [0015], describes it as including an injection system).
Regarding claim 18, Foege discloses the system in accordance with claim 3, wherein the pump is a cryopump (¶ [0013], the tank 20 is a cryogenic tank requiring a crypump).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foege.
Regarding claims 4 and 5, Foege discloses the system in accordance with claim 3, but fails to disclose wherein the pump whose pump mechanism can serve the conveying of the fuel in the liquid aggregate state from the low temperature tank is integrated therein and, alternatively or in addition the transposition of the fuel into the gaseous aggregate state takes place within this pump or wherein a pump drive that can serve the conveying of the fuel in the liquid aggregate state from the low temperature tank is installed outside the pump and is installed outside the low temperature tank.
However, the specific pump drive type and pump location isn’t disclosed in Foege, wherein an integrated pump and/or separated pump drive are sufficiently old and well-known in the art for one of ordinary skill in the art before the filing date of the invention to modify the systems of Foege to include them depending on design choice and space considerations of a designer as it would not affect device functionality. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce and integral pump and/or separated drive, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, one of ordinary skill in the art would need to construct the pump in some manner and would know of to produce it in a way that made best use of money and space within the system.
Regarding claim 15, Foege discloses the system in accordance with claim 1, but fails to disclose wherein the low temperature tank is designed with multiple walls to thermally insulate a tank content.
Foege discloses that tis tank 16 is thermally insulated (¶ [0002]), wherein it is sufficiently old and well-known in the art for one of ordinary skill in the art before the filing date of the invention to modify the systems of Foege to include multiple walls within its insulated tank as this is a known method of achieving extremely effective cooling at minimal relative cost while being extremely reliable.
Regarding claim 14, Foege discloses the system in accordance with claim 1, but fails to disclose further comprising an inflow valve in fluid communication with the low temperature tank for introducing the gaseous fuel into the low temperature tank.
The tank of Foege must be refilled in some manner, so an inlet of some type, is inherent to the tank. The inclusion of a valve on the inflow to the tank is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of valves to control fluid introduction into storage vessel in order to ensure safe, efficient, and controlled operation.
Regarding claim 16, 19, and 20, Foege discloses the system in accordance with claim 1, wherein the low temperature tank is configured to be able to withstand an inner pressure of at least 6 bar, but only to be able to withstand a maximum inner tank pressure of up to 10 bar or 16 bar. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a tank to withstand the temperature ranges specified, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the tank is constructed to hold cryogenic fuels, wherein the fuel in question would require certain pressure ranges to be a liquid and transfer into a gas such that one of ordinary skill in the art would find the optimal ranges for storing such a fuel to achieve this effect through routine experimentation.
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The inclusion with an engine gas injection system of the manner described in claims 1 and 7, within a boil-off valve that leads to a fuel cell is not disclosed or made obvious in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747